Citation Nr: 1112599	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to September 1959 and from July 1960 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2011; a transcript of that hearing is associated with the claims file.  At the time of his hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his February 2011 Board hearing and in documents of record, the Veteran contends that his service-connected hearing loss disability is more severe than the currently assigned evaluation and, as such, a higher rating is warranted.

The Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran testified at his February 2011 Board hearing that he received treatment for his bilateral hearing loss at the Gainesville, Florida, VA Medical Center.  No records from such facility have been obtained in connection with the Veteran's current claim.  Therefore, treatment records from the Gainesville VA Medical Center dated from May 2007 to the present should be obtained for consideration in his appeal.  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the current nature and severity of his bilateral hearing loss.  In this regard, the Board notes that a rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The record reflects that the Veteran was afforded a VA examination in connection with his appeal in February 2009.  At such time, puretone thresholds and speech discrimination scores were not reported.  In this regard, the examiner noted that, despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes in his opinion and were, therefore, not being reported.  The examiner indicated that the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner and he felt that he was unable to accurately determine the Veteran's thresholds/hearing acuity as a result.  He indicated that the test results were suggestive of a non-organic hearing loss/hearing loss component.  The examiner stated that there was variability in responses to puretones of up to 25 decibels with retests, which he indicated was more than could be expected from test-retest variability.  He also reported that, although SRT's were ultimately in good agreement with PTA's, there was significant variability in the Veteran's responses to spondees.  The examiner indicated that many of the Veteran's responses during speech recognition testing were phonetically different from the stimulus words and masking was not attempted due to variability in responses/thresholds and subsequent inability to determine appropriate masking levels.  

In support of his claim, the Veteran submitted the audiological tests from the February 2009 VA examination as well as a February 2008 VA audiological evaluation.  However, both reports indicate that the results are not adequate for rating purposes.

VA regulations provide that, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see e.g., Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports or VA progress notes).  In the instant case, the Board finds that a remand is necessary in order to afford the Veteran another VA examination with a different examiner in order to determine the current nature and severity of his bilateral hearing loss.  If the examiner determines that the speech discrimination scores are not valid for rating purposes, he or she should indicate whether it would be appropriate to rate the Veteran's bilateral hearing loss based solely on puretone threshold averages.  Additionally, the examiner is requested to comment upon the reliability of the February 2008 and February 2009 audiological tests and to indicate whether such are adequate for rating purposes.  The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and has argued that he is unemployable in any position that requires verbal communications between two or more persons, the attendance of meetings, instructional events, seminars, or the use of a non-amplified telephone.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  The Board observes that such issue was denied in the February 2009 rating decision and the Veteran did not submit a notice of disagreement.  However, under Rice, the Board has jurisdiction of such issue as "part and parcel" of the Veteran's increased rating claim.  Therefore, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include obtaining outstanding treatment records and an opinion as to the effect the Veteran's service-connected disabilities, to include his bilateral hearing loss, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain treatment records from the Gainesville VA Medical Center dated from May 2007 to the present pertaining to all of the Veteran's service-connected disabilities, to include his bilateral hearing loss.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination conducted by an examiner other than the February 2009 VA examiner in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

If the examiner determines that the speech discrimination scores are not valid for rating purposes, he or she should indicate whether it would be appropriate to rate the Veteran's bilateral hearing loss based solely on puretone threshold averages.  Additionally, the examiner is requested to comment upon the reliability of the February 2008 and February 2009 audiological tests and to indicate whether such are adequate for rating purposes.

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for bilateral hearing loss, hypertension, degenerative disc disease of the lumbar spine with muscle spasm, tinnitus, and degenerative arthritis of the cervical spine with probable mild partial C-7 loss of the left upper extremity.

All opinions expressed should be accompanied by supporting rationale.   

3.  After the above development has been completed, the examination report should be reviewed to ensure that the examiner provided the requested opinion pertaining to the Veteran's employability.  If the examiner's response regarding the inquiry as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation is not fully responsive, the claims file should be referred to an appropriate medical professional to offer an opinion on such matter.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for bilateral hearing loss, hypertension, degenerative disc disease of the lumbar spine with muscle spasm, tinnitus, and degenerative arthritis of the cervical spine with probable mild partial C-7 loss of the left upper extremity.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

